Order entered January 23, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-11-00480-CV

                            DALLAS COUNTY, TEXAS, Appellant

                                                 V.

                                     ROY LOGAN, Appellee

                        On Appeal from the 95th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-10-06270

                                             ORDER
       Before the Court is the January 9, 2014 “Appellant’s Motion for Leave to File Reply to

Appellee’s Supplemental Brief.”       Pursuant to deadlines set by this Court, appellant Dallas

County, Texas, filed a supplemental brief in this case on October 21, 2013, and appellee Roy

Logan filed a supplemental brief on October 31, 2013. Appellant requests “permission to file a

reply to brief the Court on the alleged violations of law raised by Appellee in its supplemental

brief, which are not part of the trial court record or the original appellate briefing to this Court.”

Appellant asserts in its motion that it (1) “has not filed any previous motion for leave to file a

supplemental brief” and (2) “assumes this motion is opposed” by appellee.
       This Court’s opinion in this case was issued on January 9, 2014. Appellant’s “Motion for

Leave to File Reply to Appellee’s Supplemental Brief” is DENIED as moot.

                                                  /s/     DOUGLAS S. LANG
                                                          JUSTICE